PER CURIAM:
The parties have filed a written stipulation with the Court in which they have stipulated that the respondent maintained *85State Route 3 near Gap Mills, West Virginia, in Monroe County, and that the claimant owns and operates a service station, restaurant, and grocery store at the foot of an upgrade on State Route 3. The respondent constructed and maintains two culverts under the road, the first of which was inadequate to carry off the overflow from heavy storms. It was further stipulated that the berm of the road was negligently constructed so that it was elevated above the blacktopped portion of the highway. Water from the first culvert eroded a ditch in the berm, causing the surface water to bypass the second culvert. Although the respondent had knowledge of the condition, it failed to take corrective measures. On two occasions, July 31, 1976, and October 9, 1976, as a result of respondent’s negligence, water entered claimant’s business damaging the claimant’s sewer system and various retail items in the amount of $244.85 as listed on the estimate of damages filed with the stipulation. Believing that liability exists on the part of the respondent and that the damages are reasonable, the Court is of the opinion to, and does, make an award to the claimant in the amount of $244.85.
Award of $244.85.